DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A and Subspecies 2 in the reply filed on 5/18/2022 is acknowledged. Accordingly, claims 9, 11 and 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/subspecies, there being no allowable generic or linking claim.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is less than 50 words in length, does not include that which is new in the art to which the invention pertains, and as insufficient to assist readers in deciding whether there is need for consulting the full patent text for details; for example, the abstract is silent to the claimed insulator material and plurality of ribs.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re claim 12: Claim 12 recites “two ribs” and depends from claim 7 which introduces “a plurality of ribs”. Due to the language of claim 12, it is unclear if the “two ribs” are intended to be part of the “plurality of ribs” (rendering the device to have at least two ribs) or in addition to the “plurality of ribs” (rendering the device to have at least four ribs). For the sake of examination, the former is the interpretation applied to the claim. It is suggested to amend claim 12 to recite “two ribs of the plurality of ribs” or “two of the ribs”.
Re claim 17: Claim 17 recites “the check valve” and depends from claims 1, 2 and 14. Because none of claims 1, 2, and 14 introduce a “check valve”, this phrase lacks proper antecedent basis in claim 17. It is unclear if claim 17 was intended to depend from either of claims 15 and 16 (which both provide antecedent basis for this phrase) or if it was intended to introduce “a check valve”. For the sake of examination, the former is the interpretation applied to the claim; specifically, claim 17 is interpreted as depending from claim 15 instead of from claim 14. It is suggested to amend claim 17 to recite dependence on claim 15 instead of claim 14.  

The Examiner notes that, below, some claims have been rejected multiple times. 
This is because the claim listing as a whole appears to be directed to four different features: a catheter having an insulator material, a catheter having a plurality of ribs, a catheter having a check valve + filter combination, and a catheter having a floating member. The closest prior art of record for each of these features is distinct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha (PG PUB 2016/0045719).
Re claim 1, Ha discloses a catheter 310 (Fig 7A, wherein catheter 310 has substantially the same construction as catheter 10 of Fig 1, with the only difference being the presence of protrusions 344 (Para 61)) comprising: a lumen body 12 (Fig 1) having a distal end (to the left in Fig 1) and a proximal end (to the right in Fig 1);  5a hub 14 (Fig 1) connected to the proximal end (as seen in Fig 1), wherein the hub comprises: a luer connection 36 (Fig 1; Para 41); and a vacuum port assembly 37 (Fig 1).  
Re claim 2, Ha discloses that the lumen body comprises: an outer lumen 313 (Fig 7A);  10an inner lumen 312 (Fig 7A) disposed in the outer lumen (as seen in Fig 7A), the inner lumen having a length (inherent); and a space 316 (Fig 7A) between the inner lumen and the outer lumen (as seen in Fig 7A).
Re claim 3, Ha discloses an insulator material disposed in the space (Para 63 discloses that “protrusions (344) permit fluid to be evacuated from the balloon via lumen (316)” and therefore a vacuum in the lumen must be present; a vacuum is known to act as an insulator).
Re claim 6, Ha discloses that 15the insulator material is in at least a 20partial vacuum (Para 63 discloses that “protrusions (344) permit fluid to be evacuated from the balloon via lumen (316)” and therefore a vacuum in the lumen must be present).
Re claim 7, Ha discloses that the inner lumen comprises a plurality of ribs 344 (Fig 7A) extending outwardly therefrom (as seen in Fig 7A).
Re claim 8, Ha discloses that the plurality of ribs extend the length of the inner lumen (Para 62, “extend along all or part of the length of inner shaft (312)”).
Re claim 10, Ha discloses that the ribs engage the outer lumen with a linear contact (as seen in Fig 7B).
Re claim 13, Ha discloses at least a partial vacuum in the space (Para 63 discloses that “protrusions (344) permit fluid to be evacuated from the balloon via lumen (316)” and therefore a vacuum in the lumen must be present).
Re claim 20, Ha discloses that 15the luer connection is in fluid communication with the inner lumen (Para 41).
Claims 1-3, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sansoucy (PG PUB 2005/0038413).
Re claim 1, Sansoucy discloses a catheter 220 (Fig 8-13) comprising: a lumen body (labeled in annotated Fig A below) having a distal end (to the right in Fig 10, Fig A below) and a proximal end (to the left in Fig 10, Fig A below); 5a hub (labeled in annotated Fig A below) connected to the proximal end (as seen in Fig 10, Fig A below), wherein the hub comprises: a luer connection 234 (Fig 12; “a first luer fitting 242 is mounted with proximal end 234”, Para 90); and a vacuum port assembly 258 (Fig 12).  

    PNG
    media_image1.png
    306
    697
    media_image1.png
    Greyscale

Re claim 2, Sansoucy discloses that the lumen body comprises: an outer lumen (not labeled in Fig 12, but the “outer lumen” is the tubular structure to which the reference line of reference character 224 is connected); 10an inner lumen 288 (Fig 12) disposed in the outer lumen (as seen in Fig 12), the inner lumen having a length (as seen in Fig 12); and a space 228 (Fig 12) between the inner lumen and the outer lumen (as seen in Fig 12).  
Re claim Re claRe claimRe RedfdlfdjkfjdslfRe claim fdfdsjdks,,,mmmmmmmmkkkkkkkkkkk;l  Re claim 15, Sansoucy discloses 5a check valve 264 (Fig 12; Para 97) disposed in the vacuum port assembly (as seen in Fig 12).
Re claim Re  Re claim 17, Sansoucy discloses that the check valve is in 10fluid communication with the space (as seen in Fig 12; Para 97).
Re lcaim Re   Re claim 18, Sansoucy discloses that the outer lumen has a closed distal end (when in the state seen in Fig 12).  
15Re claim 20, Sansoucy discloses that the luer connection is in fluid communication with the inner lumen (as seen in Fig 12; Para 90).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ha (PG PUB 2016/0045719) in view of Gregorich (PG PUB 2007/0208323).
Re claim 12, Ha appears to show no more than two ribs engage the outer lumen (as seen in Fig 7B, only the left and right ribs 344 are shown engaging the outer lumen while the top and bottom ribs 344 are spaced from the outer lumen) but this is not explicitly disclosed. Ha additionally discloses that there can be less than four ribs (Para 62, “may be more or less in quantity that[sic] the four depicted”) but does not explicitly disclose that there are only two ribs (and thus that only two ribs engage the outer lumen). Accordingly, Ha does not explicitly disclose that no more than two ribs engage the outer lumen. Gregorich, however, teaches a substantially similar catheter 12 (Fig 1) having a lumen body comprising an outer lumen 21 (Fig 2), an inner lumen 24 (Fig 2), a space 23 (Fig 2) between the two lumen, and a plurality of ribs 26 (Fig 2) extending outwardly from the inner lumen (as seen in Fig 2), wherein there can be four ribs (as seen in Fig 2; like the four ribs of Ha) or only two ribs (Para 34) that achieve the same purpose of yielding a strong shaft that is resistant to kinking and maintains an open fluid pathway (Para 30); because Gregorich teaches that two ribs can achieve the same result as four ribs, a two-rib configuration and a four-rib configuration were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ha to include only two ribs instead of four ribs, as taught by Gregorich, since it has been held that substituting art-recognized equivalents involves only routine skill in the art. One of ordinary skill in the art would recognize the presence of only two ribs would result in these ribs engaging the outer lumen.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sansoucy (PG PUB 2005/0038413) in view of Burkholz (WO 2008/058132).
Re claim 16, Sansoucy discloses all the claimed features except a filter disposed proximally of the check valve. Burkholz, however, teaches a substantially similar hub 18 (Fig 25) comprising a two arms (as seen in Fig 25, a first arm extends along the longitudinal axis of the catheter and a second arm extends transverse to the longitudinal axis) arranged like the arms of Sansoucy (as seen in Fig 12 of Sansoucy, the “luer connection” is comparable to the first arm of Burkholz and the “vacuum port assembly” (including the “check valve”) is comparable to the second arm of Burkholz) wherein the hub includes a filter 94 (Fig 25) disposed proximally of both arms (as seen in Fig 25) for the purpose of venting gas from the system to allow the hub to be cleaned (Para 83). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sansoucy to include a filter proximally of the check valve, as taught by Burkholz, for the purpose of venting gas from the system to allow the hub to be cleaned (Para 83).   
Claims 1-3, 5, 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pile-Spellman (US Pat 8,343,097) in view of Sansoucy (PG PUB 2005/0038413).
Re claim 1, Pile-Spellman discloses a catheter 2 (Fig 1A with the lumen body configuration of Fig 6) comprising: a lumen body 6 (Fig 1A; the entire structure seen in Fig 6) having a distal end (to the right in Fig 1A) and a proximal end (to the left in Fig 1A); 5a hub 8 (Fig 1A) connected to the proximal end (as seen in Fig 1A), wherein the hub comprises: a connection (seen in Fig 1A but not labeled; the “connection” is the arm of hub 8 that extends along the longitudinal axis and proximally of the arm 18); and a vacuum port assembly (Col 21, Lines 19-22 disclose that the space 68 which is filled with an insulator “may be evacuated”; in order to be evacuated, one of ordinary skill in the art would recognize that a vacuum port assembly is necessary (in that a “vacuum port assembly” is broad enough to cover an opening in the catheter 2 through which evacuation is made)). Pile-Spellman does not explicitly disclose that the connection is a luer connection or that the vacuum port assembly is a part of the hub. Sansoucy, however, teaches a substantially similar catheter 220 (Fig 8-13) comprising a lumen body (labeled in annotated Fig A above) and a hub (labeled in annotated Fig A above), wherein the hub includes a luer connection 234 (as seen in Fig 12, the luer connection 234 is comparable to the “connection” of Pile-Spellman since it extends along the longitudinal axis; “a first luer fitting 242 is mounted with proximal end 234”, Para 90); and a vacuum port assembly 258 (Fig 12); Sansoucy teaches that a luer connection allows for connection to a standard medical line (Para 91) and that including a vacuum port assembly in the hub for the purpose of allowing the use of a check valve to control flow (Para 96). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pile-Spellman to include the connection as a luer connection, as taught by Sansoucy, for the purpose of allowing connection to a standard medical line (Para 91) and to modify Pile-Spellman to include the vacuum port assembly at the hub, as taught by Sansoucy, for the purpose of allowing control of flow with a check valve (Para 96).   
Re claim 2, Pile-Spellman discloses that the lumen body comprises: an outer lumen 62 (Fig 6); 10an inner lumen 64 (Fig 6) disposed in the outer lumen (as seen in Fig 6), the inner lumen having a length (inherent); and a space 68 (Fig 6) between the inner lumen and the outer lumen (as seen in Fig 6).
Re claim 3, Pile-Spellman discloses an insulator material disposed in the space (“Annular space 68 can be filled with a biologically safe insulator, including a fluid or gas, such as helium, carbon dioxide, xenon, etc. or other known insulation material such as silica gel, or other materials such as those described in U.S. Pat. Nos. 2,967,152, 3,007,596 and 3,009,600, each of which is expressly incorporated herein in its entirety by reference thereto” – Col 21, Lines 5-12).  
15Re claim 5, Pile-Spellman discloses that the insulator material has a particle size range between about 1 micron and about 120 microns (Col 3, Lines 70-73 of U.S. Pat. No. 2,967,152 – incorporated by reference in Col 21, Lines 5-12 (as cited above) – disclose that the ideal particle size is “75 microns or smaller”).
Re claim R  Re claim 6, Pile-Spellman discloses that the insulator material is in at least a 20partial vacuum (Col 2, Lines 15-19 of U.S. Pat. No. 2,967,152 – incorporated by reference in Col 21, Lines 5-12 (as cited above) – disclose that the insulator is “vacuum-powder”).
Re claim Re claim 13, Pile-Spellman discloses at least a partial vacuum in the space (Col 9, Line 22 of U.S. Pat. No. 2,967,152 – incorporated by reference in Col 21, Lines 5-12 (as cited above) – disclose that the insulation is provided by “a vacuum insulating system”).
Re lc  Re claim 18, Pile-Spellman discloses that the outer lumen has a closed distal end (as seen in Fig 6).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pile-Spellman (US Pat 8,343,097)/Sansoucy (PG PUB 2005/0038413) in view of Dobak (US Pat 6,042,559).
Re claim 4, Pile-Spellman/Sansoucy disclose all the claimed features except explicitly disclosing that the insulator material comprises an aerogel powder. Dobak, however, teaches a substantially similar catheter comprising a lumen body 16 (Fig 4) having an outer lumen 46 (Fig 4), inner lumen 48 (Fig 4) and a space 50 (Fig 4) therebetween, wherein the space includes an insulator material in the form of an aerogel powder (Col 5, Lines 55-57 and Lines 64-67). Since Dobak teaches that an aerogel powder achieves the same result (providing temperature insulation between an inner and an outer lumen) as the various insulators disclose by Pile-Spellman, these materials were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute aerogel powder for the insulator material of Pile-Spellman since it has been held that substituting a material of an invention involves only routine skill in the art.  
Claims 1, 2, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper (PG PUB 2007/0010847) in view of Sansoucy (PG PUB 2005/0038413).
Re claim 1, Pepper discloses a catheter 20 (Fig 1) comprising: a lumen body 22 (Fig 1) having a distal end (to the right in Fig 1) and a proximal end (to the left in Fig 1); 5a hub 26 (Fig 1) connected to the proximal end (as seen in Fig 1), wherein the hub comprises: a connection 35 (Fig 1); and a vacuum port assembly 36 (Fig 1; Para 22, “a second port 36 in fluid communication with the shaft’s inflation/deflation lumens”). Pepper does not explicitly disclose that the connection is a luer connection. Sansoucy, however, teaches a substantially similar catheter 220 (Fig 8-13) comprising a lumen body (labeled in annotated Fig A above) and a hub (labeled in annotated Fig A above), wherein the hub includes a luer connection 234 (as seen in Fig 12, the luer connection 234 is comparable to the connection 35 of Pepper since it extends along the longitudinal axis; “a first luer fitting 242 is mounted with proximal end 234”, Para 90) and a vacuum port assembly 258 (as seen in Fig 12, the vacuum port assembly 258 is comparable to the vacuum port assembly 36 of Pepper since it extends transverse to the longitudinal axis); Sansoucy teaches that a luer connection allows for connection to a standard medical line (Para 91). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pile-Spellman to include the connection as a luer connection, as taught by Sansoucy, for the purpose of allowing connection to a standard medical line (Para 91).
Re claim 2, Pepper discloses that the lumen body comprises: an outer lumen 52 (Fig 2); 10an inner lumen 38 (Fig 2) disposed in the outer lumen (as seen in Fig 2), the inner lumen having a length (inherent); and a space 54 (Fig 2) between the inner lumen and the outer lumen (as seen in Fig 2).
Re claim 14, Pepper discloses that the inner lumen floats within the outer lumen (Para 26, “the guidewire tubular member 38 may be free to ‘float’ within the outer tubular member 52”).
15Re claim 20, Pepper/Sansoucy discloses that the luer connection is in fluid communication with the inner lumen (Para 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2002/0156451 to Lenker discloses a catheter having coaxial lumen with insulation therebetween; PG PUB 2005/0124918 to Griffin discloses a catheter having coaxial lumen with a plurality of ribs therebetween; and WO 2005/091810 to Lim discloses a catheter having coaxial lumen with insulation therebetween and a plurality of ribs therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783